       Case 2:19-cr-00448-DLR Document 41 Filed 04/24/20 Page 1 of 3



 1
     Tracee Plowell, Senior Litigation Counsel (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                          IN THE UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF ARIZONA
11
     United States of America,                         Case No. 2:19-CR-448-2
12
                             Plaintiff,                UNITED STATES’ NOTICE OF INTENT
13             vs.                                     TO    USE    ADMISSIONS     AND
                                                       STATEMENTS PURSUANT TO LR
14   James B. Panther, Jr.,                            CRIM 16.1
     a/k/a “James Suqui” and “James Suquilanda,”
15
16                          Defendant.
17
18          Under Local Rule of Criminal Procedure 16.1, the government hereby provides notice of
19
     its intent to admit “written or oral confessions, admissions, or statements of the Defendant.”
20
     Specifically, the government intends to present evidence of the following statements at trial:
21
22      (1) The defendant’s sworn statements during a deposition before the Securities and Exchange

23          Commission (“SEC”) in November 2017;
24      (2) Emails that the defendant sent throughout the scheme to his coconspirators, including co-
25
            defendant Francisco Villena Abellan, Guillermo Ciupiak, and Walter Demuth; and
26
27
28
       Case 2:19-cr-00448-DLR Document 41 Filed 04/24/20 Page 2 of 3



        (3) Statements that the defendant made and emails that the defendant sent to witnesses,
 1
 2            including coconspirators, employees of brokerage firms such as Scottsdale Capital and

 3            BMA Securities, and the executives of Biozoom, Inc.
 4
     Dated:          April 24, 2020
 5
                                                 Respectfully submitted,
 6
                                                 ROBERT ZINK
 7
                                                 Chief, Fraud Section
 8
                                          By:    /s/ Michelle Pascucci
 9                                               Tracee Plowell, Senior Litigation Counsel
                                                 Michelle Pascucci, Trial Attorney
10
                                                 Fraud Section, Criminal Division
11                                               U.S. Department of Justice

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
       Case 2:19-cr-00448-DLR Document 41 Filed 04/24/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE
 1
 2          I HEREBY CERTIFY that, on April 24, 2020, I electronically filed the foregoing document
     with the Clerk of the Court using CM/ECF, which will send notification to counsel of record.
 3
 4
                                                Respectfully submitted,
 5
                                         BY:    /s/ Michelle Pascucci
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -3-
